Name: Commission Regulation (EC) No 1856/94 of 27 July 1994 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: foodstuff;  plant product;  tariff policy
 Date Published: nan

 28 . 7. 94 Official Journal of the European Communities No L 192/35 COMMISSION REGULATION (EC) No 1856/94 of 27 July 1994 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (2), as last amended by Regulation (EC) No 1 500/94 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation ; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 29 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 July 1994. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p . 1 . 0 OJ No L 162, 30 . 6. 1994, p . 1 . No L 192/36 Official Journal of the European Communities 28 . 7. 94 ANNEX Amount of unit values per 100 kg net Code CN code Description ECU Bfrs/Lfrs J Dkr DM FF Dr £ Irl Lit j F1 j £ 43,59 1723 328,27 83,74 286,29 12659 34,79 83053 93,93 34,37 40,82 1614 307,41 78,42 268,10 11854 32,57 77776 87,96 32,19 34,28 1355 258,21 65,87 225,19 9957 27,36 65328 73,89 27,04 70,67 2794 532,22 135,77 464,16 20 524 56,40 134652 152,29 55,73 55,11 2191 416,83 106,38 362,51 15522 43,90 105358 119,58 42,20 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,71 2172 405,33 104,22 354,64 14950 41,74 101870 116,85 40,02 17,14 681 129,98 33,09 113,00 4877 13,79 31888 37,18 13,32 79,26 3206 598,09 153,78 523,30 22060 61,59 150316 172,41 59,05 36,78 1463 279,14 71,12 243,78 10454 29,10 68223 79,83 28,31 40,96 1632 310,06 79,27 269,67 11511 32,39 78153 88,99 31,08 21.82 877 162,70 42,58 143,89 5 690 17,51 39262 47,92 17,72 16,90 673 128,33 32,72 111,98 4793 13,36 31281 36,73 12,98 60,46 2405 458,53 116,76 398,62 17204 48,65 112485 131,17 47,01 55,21 2193 417,12 106,57 364,08 15879 43,67 103026 119,50 42,86 254,83 10077 1 919,06 489,58 1 673,66 74004 203,37 485520 549,15 200,97 273,15 10802 2057,05 524,78 1794,00 79325 218,00 520430 588,63 215,43 91,26 3 616 687,78 174,91 600,77 26404 72,93 174000 196,24 72,04 92.83 3894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 61,64 2453 467,78 119,18 408,52 17518 48,77 114325 133,77 47,45 563,11 22269 4240,70 1081,86 3 698,41 163 534 449,42 1072892 1213,50 444,12 217,11 8646 1639,96 420,00 1429,46 63062 171,19 406332 470,91 167,19 95,92 3814 724,88 185,31 635,57 27371 75,84 177278 208,01 74,00 80,83 3211 610,71 156,02 533,05 23248 63,94 150841 174,96 62,75 979,35 38730 7375,30 1881,55 6432,17 284413 781,61 1865939 2110,49 772,40 94,50 3737 711,71 181,56 620,70 27445 75,42 180063 203,66 74,53 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 29,03 1 156 220,33 56,18 192,26 8230 22,94 53707 63,06 22,28 47,43 1876 357,25 91,14 311,57 13776 37,86 90384 102,23 37,41 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 50,85 2011 382,96 97,70 333,99 14768 40,58 96889 109,58 40,10 128,41 5078 967,09 246,72 843,42 37294 102,49 244674 276,74 101,28 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0701 90 51 j 0701 90 59 ] 0702 00 10 | 0702 00 90 ! 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 10 ex 0704 10 90 ] 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10 ] 0705 1 1 90 ) ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 111 0707 00 19 ) 0708 10 10 ] 0708 10 90 ] 0708 20 10 ] 0708 20 90 ] 0708 20 101 0708 20 90 ] ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0804 30 00 ex 0804 40 10 ] ;x 0804 40 90 J New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea van italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole , fresh (intended for human consumption) Chestnuts (Castanea spp .), fresh Pineapples, fresh Avocados, fresh 28 . 7. 94 Official Journal of the European Communities No L 192/37 Amount of unit values per 100 kg net Code CN code Description 2.50 ex 0804 50 00 Guavas and mangoes, fresh 2.60 Sweet oranges, fresh : 2.60.1 0805 10 111 0805 10 21  Sanguines and semi-san ­ 0805 10 31 guines 0805 10 41 2.60.2 0805 10 151  Navels, Navelines, Nave ­ 0805 10 25 lates, Salustianas, Vernas, 0805 10 35 Valencia lates, Maltese , 0805 10 45 Shamoutis, Ovalis, Trovita and Hamlins 2.60.3 0805 10 19 0805 10 29 _ Others0805 10 39 Others 0805 10 49 ] 2.70 Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh : 2.70.1 ex 0805 20 10  Clementines 2.70.2 ex 0805 20 30  Monreales and Satsumas 2.70.3 ex 0805 20 50  Mandarins and wilkings 2.70.4 ex 0805 20 701 ~ ex 0805 20 90 f ~ Tangerines and others 2.80 ex 0805 30 10 Lemons (Citrus limon, Citrus limonum), fresh 2.85 ex 0805 30 90 Limes (Citrus aurantifolia), fresh 2.90 Grapefruit, fresh : 2.90.1 ex 0805 40 00  white 2.90.2 ex 0805 40 00  pink 2.100 0806 10 11 0806 10 15 Table grapes 0806 10 19J 2.110 0807 10 10 Water-melons 2.120 Melons (other than water-me ­ lons) : 2.120.1 ex 0807 10 90  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral , Futuro 2.120.2 ex 0807 10 90  other 2.130 0808 10 311 0808 10 33 0808 10 39 0808 10 51 0808 10 53 Apples 0808 10 59 0808 10 81 0808 10 83 0808 10 89j 2.140 Pears 1.140.1 0808 20 31 0808 20 33 Pears  Nashi (Pyrus pyrifo ­ 0808 20 35 lia) 0808 20 39] LI 40.2 0808 20 31 0808 20 33 0808 20 35 Other 0808 ~&gt;(\ 39 ECU Bfrs/Lfrs Dkr DM FF | Dr | £ Irl | Lit | F1 | £ 146,26 5784 1 101,49 281,00 960,63 42476 116,73 278675 315,19 115,35 47,78 1889 359,83 91,79 313,82 13876 38,13 91038 102,96 37,68 38,33 1516 288,72 73,65 251,80 11 134 30,59 73046 82,62 30,23 33,97 1343 255,88 65,27 223,16 9867 27,11 64737 73,22 26,79 73,29 2898 551,95 140,81 481,37 21285 58,49 139644 157,94 57,80 44,91 1776 338,25 86,29 295,00 13044 35,84 85578 96,79 35,42 92,63 3683 700,02 178,96 613,78 26433 73,24 171200 200,88 71,47 53,53 2117 403,18 102,85 351,62 15547 42,72 102004 115,37 42,22 58,90 2329 443,57 113,16 386,85 17105 47,00 112224 126,93 46,45 90,12 3564 678,70 173,14 591,91 26172 71,92 171710 194,21 71,07 40,75 1611 306,93 78,30 267,68 11836 32,52 77653 87,83 32,14 62,18 2459 468,26 119,46 408,38 18057 49,62 118470 133,99 49,04 119,90 4741 902,94 230,35 787,47 34820 95,69 228443 258,38 94,56 35,11 1391 264,62 67,30 231,14 10159 28,06 66946 75,50 27,71 42,66 1687 321,30 81,97 280,22 12390 34,05 81290 91,94 33,64 121,66 4811 916,26 233,75 799,09 35333 97,10 231812 262,19 95,95 74,32 2939 559,70 142,79 488,13 21584 59,31 141605 160,16 58,61 [ 56,13 6174 1 175,83 299,97 1025,47 45343 124,61 297483 336,47 123,14 78,61 3108 592,02 151,03 516,31 22830 62,74 149781 169,41 62,00 No L 192/38 Official Journal of the European Communities 28 . 7 . 94 Amount of unit values per 100 kg net Code CN code Description 2.150 0809 10 00 Apricots 2.160 0809 20 20 0809 20 40 r. .0809 20 60 Cherries 0809 20 80 2.170 ex 0809 30 90 Peaches 2.180 ex 0809 30 10 Nectarines 2.190 0809 40 111 D,0809 40 19 ] Plums 2.200 0810 10 101 c, . .0810 10 90f Strawberries 2.205 0810 20 10 Raspberries 2.210 0810 40 30 Fruit of the species Vaccinium myrtillus 2.220 0810 90 10 Kiwi fruit (Actinidia chinensis Planch.) 2.230 ex 0810 90 80 Pomegranates 2.240 ex 0810 90 80 Khakis (including Sharon fruit) 2.250 ex 0810 90 30 Lychees ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 85,68 3388 645,25 164,61 562,73 24882 68,38 163247 184,64 67,57 155,38 6144 1 170,13 298,51 1020,50 45123 124,00 296043 334,84 122,54 73,54 2928 555,49 142,26 484,19 21360 57,98 137634 159,51 56,63 207,11 8235 1565,19 400,15 1372,35 59102 163,75 382787 449,15 159,80 131,83 5250 995,83 255,03 868,00 38293 103,95 246736 285,95 101,52 129,34 5146 981,42 250,04 857,09 36754 102,32 239858 280,66 99,56 I 232,1 49408 9305,36 2396,74 8133,50 344866 961,01 2323153 2685,64 922,33 194,02 7673 1461,18 372,77 1274,33 56347 154,85 369677 418,12 153,02 157,89 6244 1 189,09 303,35 1037,03 45855 126,01 300839 340,26 124,53 48,29 1953 364,38 93,69 318,81 13439 37,52 91577 105,04 35,97 230,59 9119 1736,52 443,01 1514,46 66965 184,03 439339 496,92 181,86 503,66 19918 3792,95 967,63 3307,92 146267 401,96 959610 1085,38 397,22